


Exhibit 10.2

FIRST AMENDMENT TO
ARCH CAPITAL GROUP LTD. INCENTIVE COMPENSATION PLAN

                The Arch Capital Group Ltd. Incentive Compensation Plan is
hereby amended as follows, effective February 26, 2004:


1.             THE FOLLOWING IS HEREBY ADDED AT THE END OF SECTION 2 OF THE
PLAN:

“2.36  ‘RETIREMENT AGE’ MEANS THE LATER OF AN ELIGIBLE EMPLOYEE’S 55TH BIRTHDAY
OR THE FIFTH ANNIVERSARY OF THE FIRST DAY OF THE PLAN YEAR IN WHICH SUCH
ELIGIBLE EMPLOYEE’S PARTICIPATION IN THE PLAN COMMENCED.”

2.                                       Section 5.3 of the Plan is hereby
amended and restated as follows:

“5.3         Vesting.  Each Eligible Employee must be employed by the Company at
the time of each payment of an Award unless terminated (i) by the Company not
for Cause, (ii) with respect to an Eligible Employee designated by the
Committee, by the Eligible Employee for Good Reason (as defined within such
Eligible Employee’s employment agreement, unless otherwise determined by the
Committee), (iii) as a result of death or, subject to the immediately following
paragraph, Permanent Disability or (iv) subject to the immediately following
paragraph, due to termination of employment (other than by the Company for
Cause) after attainment of Retirement Age.

In the event an Eligible Employee ceases to be an employee of the Company prior
to the date an Award is paid (i) due to termination (A) by the Company not for
Cause or (B) with respect to an Eligible Employee designated by the Committee,
by the Eligible Employee for Good Reason (as defined within such Eligible
Employee’s employment agreement, unless otherwise determined by the
Committee), or (ii) as a result of death of the Eligible Employee, the Award
shall become vested in full at the time of such termination of service and shall
be paid when such Award is regularly paid hereunder following such termination
of employment in the form determined by the Committee.  In the event an Eligible
Employee ceases to be an employee of the Company prior to the date an Award is
paid (i) due to termination as a result of Permanent Disability or (ii) due to
termination of employment (other than by the Company for Cause) after the
attainment of Retirement Age, such Award shall continue to vest on its normal
vesting schedule and be paid when the Award is normally paid hereunder in the
form determined by the Committee so long as, prior to the applicable vesting
date, such Eligible Employee does not engage in any activity in competition with
any activity of the Company or any of its Subsidiaries other than serving on the
board of directors (or similar governing body) of another company or as a
consultant for no more than 26 weeks per calendar year; provided that if the
Eligible Employee does engage in such activity after termination for such
reasons, any unvested portion of  the Award shall be forfeited by the Eligible
Employee and become the property of the Company.  For purposes hereof,

 

 

--------------------------------------------------------------------------------


 

service with any of the Company’s Subsidiaries shall be considered to be service
with the Company.

If the Eligible Employee ceases to be an employee of the Company for any other
reason prior to the date that an Award is paid, the Award shall be forfeited by
the Eligible Employee and become the property of the Company.  For purposes
hereof, service with any of the Subsidiaries shall be considered to be service
with the Company.  Vested amounts shall reflect applicable carryforwards and
Deficits, and terminated employees unvested amounts shall be removed from the
applicable bonus pool.”


3.             THE FOLLOWING IS HEREBY ADDED AFTER SECTION 8.8 THE PLAN:

“8.9         The Committee may require deferral of payments under this Plan if,
in the sole judgment of the Committee, it may be necessary in order to avoid
nondeductibility of the payments under Section 162(m) of the Code.”

 

* * * * *

 

2

--------------------------------------------------------------------------------

